DETAILED ACTION
This correspondence is responsive to the Application filed on October 21, 2021. Claims 1-19 are pending in the case, with claims 1, 14 and 19 in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  line 1: delete “and”.
Claim 5 is objected to because of the following informalities:  line 2: amend as follows: “at least one categorical data input by the plurality”.  
Claim 14 is objected to because of the following informalities:  line 9: amend to end last line 9 with a period instead of a semicolon. 
Claim 18 is objected to because of the following informalities:  line 2: change “he numeric representation” to “the numeric representation”. 
Claim 19 is objected to because of the following informalities:  line 1: replace “stoting” with “storing”.  Appropriate correction is required.

Claims 1-19 are objected to for failing to comply with 37 C.F.R. 1.75(g), which requires “[t]he feast restrictive claim should be presented as claim number 1” (emphasis added, see also MPEP § 608.01 (i)). In the present application, the claim present as claim number 14 is the /east restrictive claim of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites A system for generating a custom greeting card platform, “the method comprising the steps of: one or more processors …” There is no antecedent basis for the method and it is not clear if claim 14 was it appears that a typographical error occurred as opposed to intending to recite a method instead of a system. For examination purposes, claim 14 is interpreted as reciting A system for generating a custom greeting card platform, “the system comprising 
Claim 15 depends from claim 14 and recites the limitation "whereby the numerical representations of the intellectual score …”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 15 is interpreted as reciting whereby the intellectual score is a numerical representation ….”. Applicant may cancel claim 15 or amend claim 15 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 17 depends from claim 14 and recites the limitation "the numerical representation and a second set of the at least one other sequence of data”.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 17 was intended to depend from claim 15. For examination purposes claim 17 is interpreted as depending from claim 15. Applicant may cancel claim 17 or amend claim 17 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
More specifically claims 1-19 are directed to the category of abstract idea enumerated by the 2019 Guidance for Certain methods of organizing human activity - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and difference of intellectual scores of greeting card users, senders, recipients and accepting input of words, phrases, photograph of card users, senders and generating a greeting card for at least one intended recipient.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-19 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-19 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1-19  do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1-19 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04.  Step 2B is detailed in MPEP §2106.05.  Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-13), a machine (system/apparatus Claim(s) 14-18), and an article of manufacture (non-transitory computer-readable media Claim(s) 19).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the analysis concludes.  However, if an abstract idea was identified at Step 2A, prong 1, then the claims are further considered at Step 2A, prong 2.
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
1.  A method for generating a custom greeting card, the method comprising the steps of: determining the intellectual score of a plurality of users within the greeting card  [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and determining intellectual score of greeting card users, recipients] platform  [Apply It2]  [Mere Instructions3]; determining the intellectual score difference between a plurality of users with the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and determining intellectual score and difference of intellectual scores of greeting card users, senders, recipients] platform [Apply It2] [Mere Instructions3]; accepting the input of words and phrases by a plurality of users; accepting the input of at least one photograph by at least one user generating a greeting card message of at least one greeting card for at least one intended greeting card recipient; and generating at least one greeting card for at least one intended greeting card recipient [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card, accepting input of words, phrases, photograph of card users, senders and generating a greeting card for at least one intended recipient].  
2. The method of claim 1, whereby the intellectual score is numerical  [Extra-solution Activity4]  [Extra-Solution Activity5].  
3. The method of claim 2, whereby the numerical representations of the intellectual score may be determined by a series of computations derived from empirical data, user input data, and quantifiable metric data [Extra-solution Activity4] [ Extra-Solution Activity 5].  
4. The method of claim 2, whereby the numerical representation of the intellectual score and may be received as at least one sequence of data, wherein said sequence of data may be maintained in a historical database [Extra-solution Activity4] [ Extra-Solution Activity 5].  
5. The method of claim 1, whereby the intellectual score of the plurality of users within the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card, determining the intellectual score of greeting card users, senders recipients] platform [Apply It2] [Mere Instructions3] may be determined by at least one categorical data input the plurality of users [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card, determining the intellectual score of users, senders recipients by categorical data input of greeting card users, senders, recipients].  
6. The method of claim 5, whereby the at least one categorical data input is user self-assessment data [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card, determining the intellectual score of greeting card users, senders recipients by categorical self-assessment data].  
7. The method of claim 1, whereby the user provides the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card] platform [Apply It2] [Mere Instructions3] with preferred words or phrases [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and card users providing preferred words or phrases].  
8. The method of claim 1, whereby the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card] platform [Apply It2] [Mere Instructions3] provides the user with optional words or phrases [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and greeting card providing preferred words or phrases].
9. The method of claim 1, whereby the intellectual score divergence between a plurality of users may be determined by the calculation of the numerical difference between the intellectual score of at least one user as compared to the intellectual score of the remaining individual users [Extra-solution Activity4] [ Extra-Solution Activity 5].  
10. The method of claim 1, whereby the generated greeting card message may be approved by an individual user [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and approving greeting card message by an individual user].  
11. The method of claim 1, whereby the generated greeting card message may be truncated thereby allowing an individual user to complete the greeting card message for the intended recipient [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and allowing an individual user to compete a truncated greeting card message for the intended recipient].  
12. The method of claim 1, whereby the intellectual score difference may be recalculated following the categorization of user-driven numerical input data [Extra-solution Activity4] [ Extra-Solution Activity 5].  
13. The method of claim 1, whereby the user approves the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and allowing the user to approve the greeting card].  
14. A system for a generating a custom greeting card a greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card] platform [Apply It2] [Mere Instructions3], the method comprising the steps of: 
one or more processors; and a data storage coupled to one or more processors, having instructions stored thereon which, when executed by at least one processor, causes the one or more processors to perform operations comprising [Apply It2] [Generic Computer6]: receiving intellectual score data of at least two users within the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and receiving intellectual score data of at least two users of the greeting card] platform [Apply It2] [Mere Instructions3]; and identifying the intellectual score difference between at least two users with the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and identifying intellectual score difference between at least two users of the greeting card] platform [Apply It2] [Mere Instructions3];  
15. The system of claim 14, whereby the numerical representations of the intellectual score may be received as at least one sequence of data, wherein said sequence of data may be maintained in a historical database [Extra-solution Activity4] [ Extra-Solution Activity 5].  
16. The system of claim 14, wherein the system is configured to classify the at least one sequence of data and the system is respectively trained to use the at least one sequence of data as a training data set [Apply It2] [Mere Instructions3].  
17. The system of claim 14, whereby the system is configured to compute the divergence between the numerical representation and a second set of at least one other sequence of data, wherein the second set of at least one other sequence of data comprises the intellectual score of at least two users [Apply It2] [Mere Instructions3].
18. The system of claim 17, whereby the system analyzes the computed divergence between he numeric representation and the second set of at least one other sequence of data, and generates a greeting card message [Extra-solution Activity4] [ Extra-Solution Activity 5].  
.  
19. A non-transitory computer-readable medium storing program that causes a processor to comprising [Apply It2] [Generic Computer6]: receive intellectual score data of at least two users within the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and receiving intellectual score of at least two users of the greeting card] platform; identify the intellectual score difference between at least two users with the greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and identifying intellectual score difference between at least two users of the greeting card]  platform; generate at least one greeting card message; and generate at least one greeting card [Organizing Human Activity1 - managing personal behavior or relationships or interactions between people, including social activities of generating a custom greeting card and a greeting card message].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matousek et al. (Pub. No. US 2015/0154676 A1, published Jun. 4, 2015) hereinafter Matousek in view of Cosman et al. (WO 2012/0715444 A2, published May 31, 2012) hereinafter Cosman.

Regarding claim 1, Matousek teaches:
A method for generating a custom greeting card, the method comprising the steps of (i.e., Once a greeting card has been designed and customized by a user, he/she can either send the greeting card electronically to a recipient.  Matousek, para 3.): 
determining the intellectual score of a plurality of users within the greeting card platform; 
Matousek teaches a plurality of users within the greeting card platform. Matousek, para 3-4, 32, 36, 44, 56, 67, 69. Matousek does not specifically disclose determining the intellectual score of a plurality of users.
However, Cosman teaches in the field related to systems and method for assessing cognitive function. Cosman, Abstract, para 2.  Cosman teaches An example embodiment may include a self-administrable suite of cognitive assessment
tools (interchangeably referred to as tests or tasks herein) on a portable touchscreen personal computing device. Individuals utilizing the cognitive assessment tools provide information relating to at least one demographic characteristic. Assessment tool results and provided demographic characteristics are uploaded and stored into a database that can aggregate, filter, sort and analyze the data (determining the intellectual score (cognitive test results) of a plurality of users (individuals utilizing the cognitive assessment tools)). Cosman, para 12, 13,11. 
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the intellectual scores of a plurality of users of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.
determining the intellectual score difference between a plurality of users with the greeting card platform; 
As similarly discussed above, Matousek teaches a plurality of users within the greeting card platform. Matousek, para 3-4, 32, 36, 44, 56, 67, 69. Matousek does not specifically disclose determining the intellectual score difference between a plurality of users.
However, Cosman teaches that In an example embodiment, when an individual utilizes the cognitive assessment tools and results are uploaded into the database, the individual receives a report comparing his or her performance to performance of others (determining the intellectual score difference between a plurality of users) with common demographic characteristics. Cosman, para 13, 11-13, 31.
accepting the input of words and phrases by a plurality of users (i.e., Other greeting cards 20 may contain text editable portions which contain an icon such as a pencil and/or a phrase such as "Tap to Write a Message", indicating to the user where to tap on the template to begin adding personalized text or data. Once the user taps onto the editable portion of the template, a virtual keyboard 26 appears and he or she may add the recipient's name or other personalized text sentiment, as shown in FIG. 3B. The inside pages of the greeting card may contain additional text boxes for adding text sentiment. One example, shown in FIG. 4A, contains a text box on the inside right panel of the greeting card indicated by the text box 24, "typewriter" icon 28 and the phrase "Tap to Write Message". Tapping into this box 24 will cause the virtual keyboard 26 to appear on the screen so the user can enter a text message. Matousek, Fig 3B, para 44, 42.); 
accepting the input of at least one photograph by at least one user (i.e, To facilitate user customization of the greeting cards, the application provides a suite of drawing tools, design elements, and also provides the ability to upload photos (accepting the input of at least one photograph by at least one user) or other personal digital effects. Matousek, para 3.)
generating a greeting card message of at least one greeting card for at least one intended greeting card recipient (i.e.,  For example, as shown in FIG. 3A, the front page P1 of a birthday greeting card 20 may contain an editable text box 24 into which the user can enter the greeting card recipient's name. Other greeting cards 20 may contain text editable portions which contain an icon such as a pencil and/or a phrase such as "Tap to Write a Message", indicating to the user where to tap on the template to begin adding personalized text or data. … When the user is satisfied with the greeting card, he/she can select the "done" icon 46 to be taken directly to the "Cards Ready to Send" (generating a greeting card message of at least one greeting card for at least one intended greeting card recipient)14 screen wherein the completed greeting card 20, along with any other saved (but not yet sent) greeting cards 20 will appear. Matousek, Fig 3B, para 44, 42); and 
generating at least one greeting card for at least one intended greeting card recipient (i.e., Once a greeting card has been designed and customized by a user, he/she can either send the greeting card electronically to a recipient (generating at least one greeting card for at least one intended greeting card recipient) or he/she may choose to have the greeting card printed at a remote location and sent either to themselves or to one or more greeting card recipients. Matousek, para 3).  

Regarding claim 2, which depends from claim 1 and recites:
whereby the intellectual score is numerical.  
As similarly discussed above, Matousek in view of Cosman teaches the method of claim 1, from which claim 2 depends. Matousek does not specifically disclose whereby the intellectual score is numerical.
However, Cosman teaches that, Results related to number (intellectual score is numerical) of queries answered correctly, incorrectly or not responded to along with information relating to timing of test taking optionally can be generated locally by the user’s personal computing device 34. Cosman,  para 96, 95-96, 116, 11-13.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the numerical intellectual scores of a plurality of users of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.

Regarding claim 3, which depends from claim 2 and recites:
whereby the numerical representations of the intellectual score may be determined by a series of computations derived from empirical data, user input data, and quantifiable metric data.  
As similarly discussed above, Matousek in view of Cosman teaches the method of claim 2, from which claim 3 depends. Matousek does not specifically disclose whereby the numerical representations of the intellectual score may be determined by a series of computations derived from empirical data, user input data, and quantifiable metric data.
However, Cosman teaches that, Results related to number (intellectual score is numerical) of queries answered correctly, incorrectly or not responded to along with information relating to timing of test taking (the numerical representations of the intellectual score may be determined by a series of computations derived from empirical data, user input data, and quantifiable metric data) optionally can be generated locally by the user’s personal computing device 34. Cosman,  para 96, 95-96, 116, 11-13.
The examiner notes that claim 3 recites that the intellectual score “may” be determined by a series of computations derived from empirical data, user input data, and quantifiable metric data. However, under broadest reasonable interpretation, claim 3 does not necessarily require that the intellectual score is actually determined by a series of computations derived from empirical data, user input data, and quantifiable metric data.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the numerical intellectual scores determined by a series of computations derived from empirical data, user input data, and quantifiable metric data of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.

Regarding claim 4, which depends from claim 2 and recites:
whereby the numerical representation of the intellectual score and may be received as at least one sequence of data, wherein said sequence of data may be maintained in a historical database.  
As similarly discussed above, Matousek in view of Cosman teaches the method of claim 2, from which claim 4 depends. Matousek does not specifically disclose whereby the numerical representation of the intellectual score and may be received as at least one sequence of data, wherein said sequence of data may be maintained in a historical database.
However, Cosman teaches that, Assessment computer receives cognitive assessment performance data relating to the individual, including the received responses and measured reaction times, and generates performance metrics including at least a cognitive baseline for the individual based at least on the first cognitive assessment performance data. Cosman, para 11, 12. Assessment tool results and provided demographic characteristics are uploaded and stored into a database that can aggregate, filter, sort and analyze the data (the numerical representation of the intellectual score and may be received as at least one sequence of data, wherein said sequence of data may be maintained in a historical database). Cosman, para 12. Results related to number of queries answered correctly, incorrectly or not responded to along with information relating to timing of test taking optionally can be generated locally by the user’s personal computing device 34. The user's personal computing device 10 can also store previous performance specific to the user profile and display changes against previous performance 34 (the numerical representation of the intellectual score and may be received as at least one sequence of data, wherein said sequence of data may be maintained in a historical database). The assessment computer 12 may analyze results 35 for populating the database. Cosman,  para 96, 95-96, 116, 11-13.
The examiner notes that claim 4 recites that the intellectual score “may” be received as at least one sequence of data. However, under broadest reasonable interpretation, claim 3 does not necessarily require that the intellectual score is actually received as at least one sequence of data.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the numerical intellectual scores where the numerical representation of the intellectual score and may be received as at least one sequence of data, wherein said sequence of data may be maintained in a historical database of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.

Regarding claim 5, which depends from claim 1 and recites:
whereby the intellectual score of the plurality of users within the greeting card platform may be determined by at least one categorical data input the plurality of users.  
As similarly discussed above, Matousek in view of Cosman teaches the method of claim 1 from which claim 5 depends, including the plurality of users within the greeting card platform. Matousek does not specifically disclose whereby the intellectual score of the plurality of users may be determined by at least one categorical data input the plurality of users.
However, Cosman teaches that, Individuals within the dataset may be compared to different groups or cohorts based on selected demographic characteristics. For example, the individual may request that test results be analyzed against cohorts of the same age (e.g., 47 years old) (the intellectual score of the plurality of users within the platform may be determined by at least one categorical data (demographic categorical data, age categorical data, physically active categorical data, socially active categorical data) input the plurality of users). Alternatively, the individual may request an age around his or her own age such as 45 to 50 years old. Alternatively, the user could request comparison to a different peer group such as 20 year olds, or those that are more or less physically active and/or socially active. It should be appreciated that studies have shown that physical activity appears to have an influence on cognitive function (e.g., individuals with higher rates of physical activity have higher cognitive function scores in specific areas of cognition). Cosman, para 91, 93-96.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the intellectual score of the plurality of users within the platform that may be determined by at least one categorical data input the plurality of users of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.

Regarding claim 6, which depends from claim 5 and recites:
whereby the at least one categorical data input is user self-assessment data.  
As similarly discussed above, Matousek in view of Cosman teaches the method of claim 5 from which claim 6 depends. Matousek does not specifically disclose whereby the intellectual score of the plurality of users may be determined by at least one categorical data input the plurality of users.
However, Cosman teaches that, Individuals within the dataset may be compared to different groups or cohorts based on selected demographic characteristics. For example, the individual may request that test results be analyzed against cohorts of the same age (e.g., 47 years old) (the intellectual score of the plurality of users within the platform may be determined by at least one categorical data (demographic categorical data, age categorical data, physically active categorically data, socially active categorical data) input the plurality of users, whereby the at least one categorical data input is user self-assessment (age, physically active, socially active) data). Alternatively, the individual may request an age around his or her own age such as 45 to 50 years old. Alternatively, the user could request comparison to a different peer group such as 20 year olds, or those that are more or less physically active and/or socially active. It should be appreciated that studies have shown that physical activity appears to have an influence on cognitive function (e.g., individuals with higher rates of physical activity have higher cognitive function scores in specific areas of cognition). Cosman, para 91, 93-96.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the intellectual score of the plurality of users within the platform that may be determined by at least one categorical data input the plurality of users of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.

Regarding claim 7, which depends from claim 1 and recites:
whereby the user provides the greeting card platform with preferred words or phrases (i.e.,  Other greeting cards 20 may contain text editable portions which contain an icon such as a pencil and/or a phrase such as "Tap to Write a Message", indicating to the user where to tap on the template to begin adding personalized text or data. Once the user taps onto the editable portion of the template, a virtual keyboard 26 appears and he or she may add the recipient's name or other personalized text sentiment, as shown in FIG. 3B. The inside pages of the greeting card may contain additional text boxes for adding text sentiment. One example, shown in FIG. 4A, contains a text box on the inside right panel of the greeting card indicated by the text box 24, "typewriter" icon 28 and the phrase "Tap to Write Message". Tapping into this box 24 will cause the virtual keyboard 26 to appear on the screen so the user can enter a text message (user provides the greeting card platform with preferred words or phrases). Matousek, Fig 3B, para 44, 9).  

Regarding claim 8, which depends from claim 1 and recites:
whereby the greeting card platform provides the user with optional words or phrases (i.e.,  While browsing through the available greeting card templates 20, a user may select a particular greeting card template 20 by tapping on the particular card in order to view the inside greeting card sentiment (the greeting card platform provides the user with optional words or phrases) and/or artwork. The user is able to easily navigate through each page of the greeting card 20 by interacting with the user interface. Since the user interface is a touch screen, the user may tap on a greeting card 20 to open the selected card's interactive view. The application depicts a conventional, folded four page paper card having four pages, including a front cover page (page 1 P1), a left inside page (page 2 P2), a right inside page (page 3 P3) and a rear page (page 4 P4). Matousek, Fig 2B, 3A, 3B, para 44, 9).

Regarding claim 9, which depends from claim 1 and recites: 
whereby the intellectual score divergence between a plurality of users may be determined by the calculation of the numerical difference between the intellectual score of at least one user as compared to the intellectual score of the remaining individual users.  
As similarly discussed above, Matousek teaches a plurality of users within the greeting card platform and the difference between the plurality of users. Matousek, para 3-4, 32, 36, 44, 56, 67, 69. Matousek does not specifically disclose where the intellectual score divergence between a plurality of users may be determined by the calculation of the numerical difference between the intellectual score of at least one user as compared to the intellectual score of the remaining individual users.
However, Cosman teaches that, Results related to number (intellectual score is numerical) of queries answered correctly, incorrectly or not responded to along with information relating to timing of test taking optionally can be generated locally by the user’s personal computing device 34. Cosman,  para 96, 95-96, 116, 11-13. In an example embodiment, when an individual utilizes the cognitive assessment tools and results are uploaded into the database, the individual receives a report comparing his or her performance to performance of others (intellectual score divergence between a plurality of users may be determined by the calculation of the numerical difference between the intellectual score of at least one user as compared to the intellectual score of the remaining individual users) with common demographic characteristics. Cosman, para 13, 11-13, 95-96.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the intellectual score divergence between a plurality of users of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.

Regarding claim 10, which depends from claim 1 and recites:
whereby the generated greeting card message may be approved by an individual user (i.e.,  When the user is satisfied with the greeting card, he/she can select the "done" icon 46 (generated greeting card message may be approved by an individual user) to be taken directly to the "Cards Ready to Send" 14 screen wherein the completed greeting card 20, along with any other saved (but not yet sent) greeting cards 20 will appear. Matousek, para 44.).  

Regarding claim 11, which depends from claim 1 and recites:
whereby the generated greeting card message may be truncated thereby allowing an individual user to complete the greeting card message for the intended recipient (i.e.,  Each greeting card template 20 contains specified areas on the greeting card 20 which can be personalized by the user. For example, as shown in FIG. 3A, the front page P1 of a birthday greeting card 20 may contain an editable text box 24 into which the user can enter the greeting card recipient's name. Other greeting cards 20 may contain text editable portions which contain an icon such as a pencil and/or a phrase such as "Tap to Write a Message", indicating to the user where to tap on the template to begin adding personalized text or data. Once the user taps onto the editable portion of the template, a virtual keyboard 26 appears and he or she may add the recipient's name or other personalized text sentiment (generated greeting card message may be truncated thereby allowing an individual user to complete the greeting card message for the intended recipient), as shown in FIG. 3B. Matousek, Figs 3A, 3B, para 44).  

Regarding claim 12, which depends from claim 1 and recites:
whereby the intellectual score difference may be recalculated following the categorization of user-driven numerical input data. 
As similarly discussed above, Matousek in view of Cosman teaches the method of claim 1 from which claim 12 depends. Matousek does not specifically disclose whereby the intellectual score difference may be recalculated following the categorization of user-driven numerical input data. 
However, Cosman teaches that, Results related to number of queries answered correctly, incorrectly or not responded to along with information relating to timing of test taking (intellectual score, user-driven numerical input data) optionally can be generated locally by the user’s personal computing device 34. Cosman,  para 96, 95-96, 116, 11-13. In an example embodiment, when an individual utilizes the cognitive assessment tools and results are uploaded into the database, the individual receives a report comparing his or her performance to performance of others with common demographic characteristics. Cosman, para 13, 11-13, 91, 95-96, 31.  Individuals within the dataset may be compared to different groups or cohorts based on selected demographic characteristics. For example, the individual may request that test results be analyzed against cohorts of the same age (e.g., 47 years old) (intellectual score difference may be recalculated following the categorization (age, physically active, socially active categorization) of user-driven numerical input data). Alternatively, the individual may request an age around his or her own age such as 45 to 50 years old. Alternatively, the user could request comparison to a different peer group such as 20 year olds, or those that are more or less physically active and/or socially active. It should be appreciated that studies have shown that physical activity appears to have an influence on cognitive function (e.g., individuals with higher rates of physical activity have higher cognitive function scores in specific areas of cognition). Cosman, para 91, 93-96, 31.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using intellectual scores of a plurality of users and the intellectual score difference that may be recalculated following the categorization of user-driven numerical input data of Cosman, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets. Cosman, para 130, 10.
 
Regarding claim 13, which depends from claim 1 and recites:
whereby the user approves the greeting card (i.e.,  When the user is satisfied with the greeting card, he/she can select the "done" icon 46 (the user approves the greeting card) to be taken directly to the "Cards Ready to Send" 14 screen wherein the completed greeting card 20, along with any other saved (but not yet sent) greeting cards 20 will appear. Matousek, para 44.).  

Claims 14-15, and 17-18 recite systems that substantially parallel the methods of claims 1-2, 4, 9, respectively. Therefore, the analysis discussed above with respect to claims 1-2, 4 and 9 also applies to claims 14-15 and 17-18, respectively. Accordingly, claims 14-15 and 17-18 are rejected under substantially the same rationale as set forth above with respect to claims 1-2, 4 and 9, respectively. 
More specifically regarding  A system for a generating a custom greeting card a greeting card platform, the method comprising the steps of: one or more processors; and a data storage coupled to one or more processors, having instructions stored thereon which, when executed by at least one processor, causes the one or more processors to perform operations (i.e.,  Matousek, Figs 21-22, para 33-42, 56).

Claim 19 recites a non-transitory computer readable storage medium that substantially parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 19. Accordingly, claim 19 is rejected under substantially the same rationale as set forth above with respect to claim 1. More specifically regarding A non-transitory computer-readable medium storing program that causes a processor to (i.e., Matousek, Figs 21-22, para 33-42, 56).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matousek in view of Cosman as applied to claim 14 above, and further in view of Shankle et al. (Patent No. US 8,202,095 B2, issued Jun. 19, 2012) hereinafter Shankle.

Regarding claim 16, which depends from claim 14 and recites:
wherein the system is configured to classify the at least one sequence of data and the system is respectively trained to use the at least one sequence of data as a training data set.  
Matousek in view of Cosman teaches the system of claim 14 from which claim 16 depends, including the at least on sequence of data. Matousek in view of Cosman does not specifically disclose the system configured to classify the data and the trained to use the data as a training data set.  
However, Shankle teaches in the field related to cognitive scores. Shankle, col 1:5-6. Shankle teaches that, the method can include: determining a cognitive function score cut-point based on data for the group of people to whom the cognitive test has been administered; calculating the confidence interval centered on the cognitive function score cut-point, wherein the confidence interval is at least a 95% confidence interval; determining a minimum cognitive function score for persons classified as impaired and a maximum cognitive function score for persons classified as normal (classify the data); and calculating the third portion of the range based on the cognitive function score cut-point, the mid-point of the index, the confidence interval, and a difference between the maximum cognitive function score and the minimum cognitive function score. Shankle, col 2:10-35. 
The final logistic regression classification equation can include the identified independent predictors and can be used to generate Logistic Regression Classification Score (LRCS) values for the training sample (system trained to use the data as a training data set). Shankle, col 8:38-55. When a new individual takes the cognitive test, their LRCS can be computed as follows. Multiply the subject's vector of eighty binary scores for the recalled and not recalled words from each trial by the eighty optimal column score vectors developed from the training sample (system configured to classify the data and the trained to use the data as a training data set). The subject's resulting optimal row score vector thus characterizes their pattern of recalled and not recalled CWL words across the multiple trials. The logistic regression classification algorithm can then be used to generate a classification score for the subject, and the optimal cut-point (selected from the receiver operating characteristic analysis) can be used to classify the subject as normal or impaired (system configured to classify the data and the trained to use the data as a training data set). Shankle, col 8:56-67, 38-55.
It would have been obvious to one of ordinary skill in the art to implement the method and system of generating custom greeting cards of Matousek using the intellectual scores of a plurality of users of Cosman and the system configured to classify the data and the trained to use the data as a training data set of Shankle, with a reasonable expectation of success, in order to enable using cognitive function performance metrics and demographic data to improve user satisfaction with computer interfaces by developing interfaces that "match" the cognitive abilities of their target users and enable understanding differences in memory and or ability that would benefit user interface design for more mature markets and in order to determine whether cognitive impairment exists. Cosman, para 130, 10. Shankle, col 1:7-19, 1-28; col 8:56-67, 38-55.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lonas (US 2018/0077146 A1) is considered relevant in disclosing online identity reputation, evaluating identity profile data, machine trained classifier. Lonas, abstract, para 3-4, 14.
Kothuri (US 2016/0015307 A1) is considered relevant in disclosing capturing and matching emotional profiles of users using neuroscientec-based audience response measurement techniques and classification models trained with behavioral data over time. Kothuri, abstract, para 68, 83.
McCarthy et al. (US 2005/0288954 A1) is considered relevant in disclosing a Personalized Web Content Manager Responsive To Browser Viewers' Psychological Preferences, Behavioral Responses And Physiological Stress Indicators. The BioNet method, system and personalized web content manager responsive to browser viewers' psychological preferences, behavioral responses and physiological stress indicators … and recommend preferred media choices and media themes to media providers. McCarthy et al., abstract.  BioNet Method And Personalized Web Content Manager Responsive To Browser Viewers' Psychological Preferences, Behavioral Responses And Physiological Stress Indicators, after training is completed and the neural network controls a network computer system of computer browsers, a trained control program can then combine the multiple inputs make a decision to instruct the network how to behave (what to deliver to the browser) in response to inputs from a browser user who is interacting with the network with or without physiologic input data. McCarthy et al., para 190, 92.
Friedman et al. (US 7,478,143 B1) is considered relevant in disclosing An automated fulfillment system enables gift cards and/or bookmarks to be embedded or sent along with personalized greeting cards. Friedman et al., abstract.
No et al. (US 2017/0140563 A1) is considered relevant in disclosing A system and method for creating customized, personally relevant greeting cards, e-cards, mementos, invitations, decorations, and other types of printed and virtual media to convey affection, friendship, emotional connections, celebration, gratitude, condolence and other types of sentiments to relatives, friends, coworkers, business associates, and acquaintances regardless of the cultural backgrounds of the giver and the recipient. No et al., abstract, para 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  MPEP 2106.04(a)(2)(II)  2019 Guidance, 50 FR at 52, footnote 13.  The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. [ID:(S2AP1)1020]
        2 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        3 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Mere Instructions To Apply An Exception.  MPEP 2106.05(f).  As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).  [ID:(S2B)1600]
        4 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        5 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Extra-Solution Activity.  MPEP 2106.05(g).  The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.    [ID:(S2B)1610]
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]